                                                                                          USDCSDNY
l\'1 EM ORA ND UM
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FILED
     TO:       Honorable Richard M. Berman                                                DOC#:
                                                                                                -----~--ir-r-ir.a--
                  U.S. District Judge

     FROM: Mohammed Ah.med
              C .S. Pretrial Services Oflicer
                                                                                          DATE FILED: 1)
                                                                                                           -------
                                                                                   RE: USA v. Justin Acosta
                                                                                   DOCKET#: l 6-CR-500-l

The attached memor:mdum \vas prepared by Pretrial Services Officer

           Mohammed Ahmed                                                           212-805-4327
           Name                                                                    Phone Number

At this time, Pretrial Services is requesting direction from the Court. Please initial the appropriate box(cs) and
return this form to us so that we may comply with your instructions.

[]         I have reviewed the information that you have supplied. I do not believe that this matter requires any
           action by the Court at this time.

           My office will inform all parties com;erned that I will conduct a Bail Review Hearing in

           Courtroom#     l'i6        on   n>Jso I18' l'..QO
                                                  ate     r
                                                             'PM       at
                                                                                nne

lJ         So Ordered: - - - - - - -       ············-·--·········



[J         I request that a Bail Review Hearing be conducted by:

                  (]      The presiding Magistrate Judge in courtroom# 5A.

                   f]     The District Court Judge presiding in Pa11 I.

                  [J                                                        at his/her earliest convenience.
                                 Judicial Officer




                                                                                 ?.J.~ A.'i.....,
                                                                                         lbJ~/ )~
